UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2851



ELIZABETH FREEDMAN,

                                              Plaintiff - Appellant,

          versus


DONNA E. SHALALA, Secretary, Health & Human
Services,

                                               Defendant - Appellee,

          and


FOOD & DRUG ADMINISTRATION; DAVE PETAK, Direc-
tor, Division of Accounting, Office of Finan-
cial Management; DON R. PETERSON, Director,
Office of Financial Management,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-3935-PJM)


Submitted:   May 25, 1999                     Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Elizabeth Freedman, Appellant Pro Se. Perry F. Sekus, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Elizabeth Freedman appeals the district court’s order granting

summary judgment to the Defendant in her employment discrimination

action. We have reviewed the record and the district court’s opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.       See Freedman v. Shalala, No. CA-

96-3935-PJM (D. Md. Oct. 29, 1998).*       We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.



                                                              AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 27, 1998, the district court’s records show that it was
entered on the docket sheet on October 29, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2